399 So.2d 448 (1981)
Barbara Ann BARTOLUCCI, Petitioner,
v.
Lisa Louise BARTOLUCCI, by and through Her Natural Father and Guardian, Ed Bartolucci, Respondent.
No. 81-365.
District Court of Appeal of Florida, Fifth District.
June 3, 1981.
Flem K. Whited, III of Leonhardt & Upchurch, P.A., Daytona Beach, for petitioner.
Raymond A. Haas of Haas, Boehm, Brown & Rigdon, P.A., Daytona Beach, for respondent.

ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Chief Judge.
In her petition for Writ of Certiorari, the petitioner seeks to have us quash the order of the trial court permitting discovery in suit for an accounting. Petitioner correctly states that before the plaintiff in a lawsuit for an accounting can examine the books and records through the usual discovery procedures it must affirmatively appear that the plaintiff is entitled, at least preliminarily, to the accounting. Charles Sales Corp. v. Rovenger, 88 So.2d 551 (Fla. 1956); Giammaresi v. Parker, 326 So.2d 243 (Fla. 4th DCA 1976). Although it would have been better for the trial court to have specifically found that the plaintiff was entitled to discovery because she was entitled to an accounting, we can determine from the answer and counter-claim of the petitioner that respondent does have a right to an accounting. For instance, it is admitted that the parties are joint owners of the property, the petitioner has received money from the operation of the property and in the past has made accountings to the respondent. It has not been shown the order requiring discovery departs from the essential requirements of law so the petition must be denied.
PETITION DENIED.
SHARP and COWART, JJ., concur.